COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of B. S. C. F. aka B. F. C., A Child

Appellate case number:      01-18-00907-CV

Trial court case number:    2017-00823J

Trial court:                314th District Court of Harris County

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for the father, F. C.
On November 30, 2018, the deadline for appellant F. C.’s brief, F. C.’s counsel, Donald
M. Crane, filed an unopposed motion for a second extension of time to file appellant’s
brief, requesting a 6-day extension until December 6, 2018.

        Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the notice of appeal was timely filed on
October 8, 2018, in the trial court from the September 26, 2018 final decree for termination
by appointed counsel for the father, F. C., setting the 180-day compliance deadline for
April 5, 2019. See TEX. R. APP. P. 26.1(b). Although appellant F. C.’s second motion is
unopposed, the accelerated schedule in termination cases requires greater compliance with
briefing deadlines and greater scrutiny of extensions. Appellant F. C.’s counsel contends
that a second extension is needed because he needs additional time to finalize the brief and
he has been busy preparing filings in four other termination appeals.

       Accordingly, appellant F. C.’s motion for a second extension of time to file
appellant’s brief is GRANTED until December 6, 2018, but no further extensions will
be granted. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley_____
                   x Acting individually     Acting for the Court
Date: __December 4, 2018_____